Citation Nr: 1540209	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to April 1948 and from January 1952 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This case was previously characterized as whether new and material evidence had been received to reopen a claim for service connection for cause of death of the Veteran.  Under 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided he claim, VA will reconsider the claim.  Here, military personnel records were received in December 2013 that show that the Veteran had a temporary duty assignment in April 1964.  This is relevant to the claim as the appellant the appellant's representative claim that the Veteran's temporary duty assignment was in Vietnam. Therefore, the issue before the Board is recharacterized as service connection for cause of the Veteran's death.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that entitlement to service connection for cause of the Veteran's death should be granted as the Veteran died of coronary artery disease and diabetes mellitus.  Both disease are considered "presumptive diseases" under 38 C.F.R. § 3.307(a) which allows for service connection to be granted for certain diseases that are presumed to be due to herbicide exposure.  Specifically, the appellant claims that the Veteran served in Vietnam during his military service, to include during his April 1964 temporary duty assignment noted in his personnel records.  The appellant's representative argues that the Veteran's pay records from the U.S. Air Force should be obtained as they would show that the Veteran was indeed in Vietnam during his active military service.  The appellant's representative also argues that the Veteran was assigned to an isolated area while in Thailand and was given civilian clothes.  The representative argues that this indicates that the Veteran was involved in some kind of "sensitive work".  The representative also alleges that the Veteran likely spent some time in Vietnam as the Pentagon would rotate Air Force servicemen in and out of Vietnam to give the impression that fewer troops were stationed in Vietnam.  The Board finds that further development is needed prior to adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the U.S. Air Force Research Agency to try to verify any service (TDY) in Thailand or Vietnam for the Veteran.  Request any information that would show that the Veteran's unit was stationed in Vietnam temporarily during the Veteran's military service.  Also request pay checks for the Veteran for the period from 1961 to 1975, if any, in order to determine where he received his checks.

2. Contact the National Personnel Records Center (NPRC) to request information concerning the Veteran's location and duties while stationed on TDY in April 1964 and while in Thailand.

3. Contact the Joint Services Records Research Center (JSRRC), provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand and Vietnam.

4. Then, contact any other agency that could provide any information showing that the Veteran stepped foot in Vietnam during his military service.

5. Readjudicate the appellant's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




